 1
 2
                                                                        JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     LISA KIRZNER,                     ) NO. CV 19-951-KS
11                                     )
                     Plaintiff,
12            v.                       )
                                       ) JUDGMENT
13                                     )
     ANDREW SAUL, Commissioner of      )
14
     Social Security                   )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         The Court having approved the parties’ Stipulation to Remand this case pursuant to
19   Sentence 4 of 42 U.S.C. § 405(g) for further proceedings, IT IS HEREBY ORDERED,
20   ADJUDGED, AND DECREED that the above captioned action is remanded to the
21   Commissioner of Social Security for further proceedings consistent with the terms of the
22   Stipulation to Remand.
23
24   DATED: December 23, 2019
25
26
                                                        _____________________________
27
                                                              KAREN L. STEVENSON
28                                                      UNITED STATES MAGISTRATE JUDGE
